Citation Nr: 1820113	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-18 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable evaluation for residuals of a traumatic brain injury (TBI).

2. Entitlement to an initial evaluation in excess of 30 percent for left eye optic atrophy with cranial nerves III paresis.

3. Entitlement to an initial compensable evaluation for a left eye scar.

4. Entitlement to an initial compensable evaluation for post-concussive headaches with mixed features of tension and non-prostrating migraines.

5. Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to August 1979 and from January 1981 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2018, the Veteran and his spouse testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 



FINDINGS OF FACT

1. The probative medical evidence indicates that the highest level of severity for cognitive impairment and subjective symptoms was level zero for all ten facets of a TBI.

2. The Veteran's visual acuity in his right eye manifested as 20/40 or better throughout the appellate period.

3. The Veteran's left eye scar did not demonstrate any features of disfigurement. 

4. The Veteran's headache disability did not manifest with prostrating attacks. 

5. The Veteran's major depressive disorder was not incurred in service, nor caused or aggravated by his TBI or left eye disabilities. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for residuals of a traumatic brain injury (TBI) have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8045 (2017).

2. The criteria for an initial disability rating in excess of 30 percent for a left eye disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.79, DC 6064 (2017).

3. The criteria for an initial compensable disability rating for a left eye scar have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7800 (2017).

4. The criteria for an initial compensable disability rating for a headache disability have not been met. 38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8100 (2017).

5. The criteria for service connection for major depressive disorder have not been met. 38 U.S.C. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for increased ratings which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims). 

Additionally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's TBI, to include memory loss, was evaluated as noncompensable, with separate evaluations for additional TBI residuals, including left eye optic atrophy, left eye scar, and tension headaches. The Veteran contends his TBI and its residual disabilities all warrant higher evaluations. 

Traumatic brain injury (TBI)

Effective October 23, 2008, DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code. Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combined under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

DC 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. 

The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

DC 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another DC. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under DC 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045. A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable. 38 C.F.R. § 4.124a, DC 8045 (effective October 23, 2008).

At the May 2012 VA medical examination, the Veteran reported memory loss. The examiner noted normal motor activity; one subjective symptom that did not interfere with work; able to communicate by spoken and written language; and normal consciousness. A psychiatric examiner noted no complaints of memory impairment, attention, concentration or executive functions; normal  judgment; routinely appropriate social interaction; always oriented to person, time, place and situation; normal visual spatial orientation; and no neurobehavioral effects. 

At the August 2017 VA medical examination, the Veteran reported he did not remember the event that resulted in his TBI. The examiner noted normal motor activity; one subjective symptom that did not interfere with work; normal consciousness; and the ability to communicate by spoken and written language. The psychiatric examiner noted no impairment of memory, attention, concentration or executive functions; normal judgment; routinely appropriate social interaction; always oriented to person, time, place and situation; normal visual spatial orientation; and no neurobehavioral effects that did not interfere with workplace or social interaction. 
  
Given these facts, the Board finds that a noncompensable rating since April 25, 2011, adequately reflects the Veteran's residuals of a traumatic brain injury during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Left eye optic atrophy

The Veteran's left eye optic atrophy is rated 30 percent disabling under DC 6064. DC 6064 specifically pertains to disabilities where there is only light perception in one eye and not an anatomical loss of an eye. In such cases, a 30 percent evaluation is warranted where there is corrected visual acuity to 20/40 in the other eye. A 40 percent evaluation is warranted where there is corrected visual acuity to 20/50 in the other eye. A 50 percent evaluation is warranted where there is corrected visual acuity to 20/70 in the other eye. A 60 percent evaluation is warranted where there is corrected visual acuity to 20/100 in the other eye. A 70 percent evaluation is warranted where there is corrected visual acuity to 20/200 in the other eye. An 80 percent evaluation is warranted where there is corrected visual acuity to 15/200 in the other eye. A 90 percent evaluation is warranted where there is corrected visual acuity to 10/200 in the other eye. A 100 percent evaluation is warranted where there is corrected visual acuity to 5/200 in the other eye.  38 C.F.R. § 4.79, DC 6064.

At the April 2012 VA medical examination, the Veteran's right eye demonstrated corrected visual acuity of 20/40 or better. At the August 2017 VA medical examination, the Veteran's right eye demonstrated corrected visual acuity of 20/40 or better. 

Given these facts, the Board finds that a 30 percent rating since April 25, 2011, adequately reflects the Veteran's left eye optic atrophy disability during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Left eye scar

A noncompensable rating of the Veteran's left eye scar has been assigned pursuant to DC 7800. 38 C.F.R. § 4.118. The diagnostic criteria instructs that scars (including linear scars) and other effects of scars are rated as burn scar(s) of the head, face, or neck (DC7800); scar(s) not of the head, face, or neck, that are deep and nonlinear (DC 7801); scar(s) not of the head, face, or neck, that are superficial and nonlinear (DC 7802); or, unstable or painful scars (DC 7804), depending upon the predominant disability.

Under the applicable criteria for evaluating scars, compensable (10 percent) ratings are assigned for scars of the head, face or neck or other disfigurement of the head, face or neck with one characteristic of disfigurement. See 38 C.F.R. § 4.118, DC 7800. The eight characteristics of disfigurement include: a scar with 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of the scar is elevated or depressed on palpation; the scar is adherent to underlying tissue; the skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). See Id., Note 1.

At the April 2012 VA medical examination, the examiner noted the Veteran's scar measured 2.0 cm in length and .2 cm in width, for a total surface area of .4 sq. cm., and was not painful or unstable. The examiner also noted it was non-tender, deep, skin-colored, stable, and smooth, and was without elevation, depression, underlying tissue loss, adherence, disfigurement or restriction in range of motion.

At the August 2017 VA medical examination, the examiner noted the Veteran's scar measured 2.5 cm. in length and .2 cm in width, and was not painful or unstable. The examiner also noted there was an absence of elevation, depression, adherence, underlying tissue loss, or abnormal pigmentation or texture. 

Given these facts, the Board finds that a noncompensable rating since April 25, 2011, adequately reflects the Veteran's left eye scar disability during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Tension headaches and non-prostrating migraines

The Veteran has a noncompensable evaluation for his tension headaches and migraines under DC 8199-8100. Under DC 8100, a 50 percent rating is warranted with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability. A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month, over the preceding several months. A 10 percent rating is warranted with characteristic prostrating attacks averaging once per two months, over the preceding several months. A noncompensable rating is assigned with less frequent attacks. 38 C.F.R. § 4.124a.

The Rating Schedule does not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court or CAVC). See Fenderson v. West, 12 Vet. App. 119 (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012). Similarly, "prostrate" is defined as "physically or emotionally exhausted; incapacitated." See Webster's II New College Dictionary 889 (2001).

At the April 2012 VA medical examination, the Veteran reported his headaches began two or three years after the TBI incident. He reported a frequency of one headache every two to three weeks, which he described as pressure for a few a minutes. He also reported that the frequency increased to two times per week, with a duration of two hours, which he described as throbbing pressure, but not associated with light or noise sensitivity, aura, nausea, vomiting or dizziness. The headaches resolved with Ibuprofen. The examiner noted the Veteran's headache pain was pulsating or throbbing, with no non-headache associated symptoms. He also noted the headaches lasted less than one day, and were located in the frontal region. The Veteran did not have prostrating attacks of migraine or non-migraine headache pain. 

At the August 2017 VA medical examination, the Veteran reported mixed features of tension and migraine headaches that began after the TBI incident. He reported a frequency of three times a week with duration of approximately an hour that resolved with Ibuprofen. He also reported that he would sit in a dark room at work to alleviate the pain and that stress was a precipitating factor. 

However, the examiner noted the Veteran denied prostrating attacks of migraine or non-migraine headaches. The examiner also noted the Veteran had constant head pain on both sides of his head, which worsened with physical activity, and that he demonstrated sensitivity to light. The examiner noted the Veteran's headache pain lasted less than one day. 

Given these facts, the Board finds that a noncompensable rating since April 25, 2011, adequately reflects the Veteran's headache disability during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R.          § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125. The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-V). However, with respect to this provision, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is still applicable for claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination about the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA treatment records indicate the Veteran was assessed with depression in September 2012 and with PTSD in February 2014. 

In April 1984, the Veteran was struck with a beer mug on the left side of his face and lost consciousness. X-rays showed a left eye fracture. He returned to active duty and remained in service for another four years. Upon discharge, was diagnosed with left cranial nerve III paresis with non-reactive pupil and decreased inferior visual field of the left eye. There are no complaints, diagnoses or treatments for a mental condition in service.

February 2010 private treatment records indicate the Veteran was assessed with alcohol abuse and dependence. 

At the April 2012 VA medical examination, the Veteran reported depression due to his TBI incident. The examiner noted the Veteran did not meet the criteria for a posttraumatic stress disorder (PTSD) or any other mental disorder diagnosis. The examiner also noted the Veteran's adjustment disorder with depressed and anxious features had resolved, and was the result of marital issues with his first wife. The examiner noted that although the loss of use of his left eye met the criteria for a diagnosis of PTSD, the Veteran did not demonstrate sufficient overall symptoms for a diagnosis of either PTSD or another mental disorder. The examiner opined the Veteran's psychosocial symptoms were transient and expectable reactions to psychosocial stressors. The examiner further opined the Veteran did not have a cognitive disorder secondary to his TBI incident.  

September 2012 VA treatment records indicate the Veteran screened positive for depression and was referred to the Mental Health Clinic at the Pueblo VA Medical Center (VAMC). In January 2013, the Veteran reported struggling with depression symptoms since his TBI incident. The examiner noted the Veteran did not report symptoms of depression, and diagnosed the Veteran with a mood disorder. The Veteran began counseling sessions, which noted a diagnosis of depression. In June 2013, the Veteran's mental health counselor assessed him with depression rule out PTSD. In July 2013, the Veteran called the VA suicide prevention hotline where he was advised to report to the Emergency Room. A follow-up call with the Veteran indicated he had a disagreement with his wife, and was anxious prior to his upcoming surgery. February 2014 VA treatment records indicate the Veteran was diagnosed with PTSD.

At the August 2017 VA medical examination, the Veteran reported that the TBI incident and marital issues with his first wife were both traumatic events. The Veteran endorsed avoiding crowds, persistently fearful, irritability, reckless behavior, hypervigilance, exaggerated startled responses, difficulty concentrate ng, and sleep disturbances. The examiner noted that both of the reported traumatic events did not meet the criteria for a PTSD diagnosis. The examiner noted depressed mood, mild memory loss, and mood disturbances. 

The examiner opined the Veteran did not demonstrate a neurocognitive disorder as a result of his TBI, noting that the Veteran was able to return to active duty service and was gainfully employed after service without interruptions in attention and concentration. He further opined that the Veteran's onset and course of cognitive difficulties were likely a result of the Veteran's depression. The examiner diagnosed the Veteran with major depressive disorder (MDD), and opined it was less likely than not caused by the TBI incident or his left eye disability because the Veteran was able to maintain gainful employment for thirty years without seeking mental health treatment. In addition, the examiner opined the Veteran's MDD was not aggravated by the Veteran's left eye disability because no psychiatric diagnosis was given until recently and there was little objective evidence to support such an association. 

The preponderance of the evidence is against service connection for a mental condition. Probative medical evidence indicates the Veteran does not have PTSD or a neurocognitive disorder, and that his MDD was not incurred in service, nor caused or aggravated by his in-service TBI incident, to include his left eye disability. 

The Veteran has continuously asserted throughout the appeal that his current depressive disorder is a result of his TBI incident and the loss of use of his left eye. The Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis. See Layno, 6 Vet. App. 465, 469; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer opinions as to the etiology of his current mental health disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Major depressive disorder requires specialized training for determinations as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and its relationship to his in-service injuries. 

Since the Veteran's current major depressive disorder was not related to service, or caused or aggravated by his service-connected TBI and left eye optic atrophy disabilities, the claim for service connection is denied. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial compensable disability rating for residuals of a TBI is denied. 

An initial rating in excess of 30 percent for a left eye disability is denied.  

An initial compensable rating for a left eye scar is denied. 

An initial compensable rating for a headache disability is denied. 

Service connection for major depressive disorder is denied. 




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


